Opinion by
Keefe, J.
It appeared that the net weight of the destroyed or exported portion was 16,007 pounds, and for the unaccounted portion (1% *309bundles) 84 pounds. The collector assessed duty upon 2,133 pounds, the difference between the imported quantity and the portion destroyed. The importer claimed that all of the merchandise imported was either exported or destroyed and consequently no duty should have been assessed. In view of the evidence produced at the trial, consisting of the collector’s memorandum and the testimony of the importer, the court was of the opinion that 223)4 bundles were exported intact and that the 100 bundles which were destroyed under customs supervision represent the destruction of all the merchandise imported. However, since it was not shown what had become of the contents of 1)4 bundles, the court found that it has not been established that disposition was made of said bundles in their imported condition. The court therefore directed that the collector reliquidate the entry making refund, except as to the 1)4 bundles weighing 84 pounds.